Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000657
                                                         30-JUL-2015
                                                         02:20 PM




                          SCWC-12-0000657


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



  WELLS FARGO BANK, N.A., AS TRUSTEE FOR STANWICH MORTGAGE LOAN

  TRUST, SERIES 2010-3 ASSET-BACKED PASS-THROUGH CERTIFICATES,

                  Respondent/Plaintiff-Appellee,


                                 vs.


                  LYLE PASION and JOANNA PASION,

                Petitioners/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000657; CIV. NO. 11-1-2749)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioners/Defendants-


Appellants’ application for writ of certiorari, filed July 27,


2015, is dismissed without prejudice to re-filing the application


pursuant to HRAP Rule 40.1(a) (2014) (“The application shall be


filed within thirty days after the filing of the intermediate

court of appeals’ judgment on appeal or dismissal order, unless


the time for filing the application is extended in accordance


with this rule.”).


          DATED:    Honolulu, Hawai'i, July 30, 2015.

R. Steven Geshell                /s/ Mark E. Recktenwald

for petitioners

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson





                                  2